         Case 1:19-cv-05311-MKV Document 37 Filed 06/25/20 Page 1 of 2



UNITED STATES DISTRICT COURT                                               USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                              DOCUMENT
                                                                           ELECTRONICALLY FILED
 DEIDRE STRINGFIELD,                                                       DOC #:
                                                                           DATE FILED: 6/25/2020
                           Plaintiff,

                      -against-                                  1:19-cv-05311 (MKV)

                                                           NOTICE OF POST-DISCOVERY
 CITY OF NEW YORK, EMILY LEHMAN,
                                                                 CONFERENCE
 JESSICA KATZ, JENNIFER JACOBS-GUZMAN,
 and JOHN AND JANE DOE,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court directs counsel for all parties to appear at a Post-Discovery Conference on

July 15, 2020 at 11:00AM. The conference will be held telephonically. To join the conference,

dial 888-278-0296 and enter access code 5195844.

       One week before the conference, the parties shall submit a joint letter regarding the status

of the case. The letter should include the following information in separate paragraphs:

       a. a statement of any existing deadlines, due dates, and/or cut-off dates;
       b. a brief description of any outstanding motions;
       c. a brief description of the discovery and undertaken if either party believes any
          additional discovery that needs to be completed;
       d. a statement describing the status of any settlement discussions and whether the parties
          would like a settlement conference;
       e. a statement of the anticipated length of trial and whether the case is to be tried to a
          jury;
       f. a statement of whether any party anticipates filing a motion for summary judgment or
          a motion to exclude expert testimony (see Individual Practice Rules ¶4(A)(i));
       g. any other issue that the parties would like to address at the conference; and
       h. any other information that the parties believe may assist the Court in advancing the
          case to settlement or trial.

       If either or both of the Parties anticipate filing a motion for summary judgment, that

Party’s pre-motion letter in anticipation of the motion, accompanied by a Rule 56.1 Statement as
           Case 1:19-cv-05311-MKV Document 37 Filed 06/25/20 Page 2 of 2



required by the Court’s Individual Practices, must be filed by July 7, 2020. The non-moving

party must submit a response, along with a Rule 56.1 Counter-Statement, by July 10, 2020.

       If no summary judgment motion is anticipated, the post-discovery conference will serve

as a pre-trial conference. Parties should be prepared to discuss scheduling of trial and all pre-trial

matters.

       Any application to modify or extend the dates herein shall be made in a written

application in accordance with paragraph 2(G) of the Court’s Individual Practice Rules and shall

be made no less than three (3) days prior to the expiration of the date sought to be extended.

Failure to comply with the deadlines set forth herein may result in sanctions.



SO ORDERED.
                                                       _________________________________
Date: June 25, 2020                                    MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge




                                                   2
